Case 2:20-cr-00043-TSK-MJA Document 24 Filed 04/06/21 Page 1 of 5 PageID #: 52



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 2:20CR43
                                                       (Judge Kleeh)

DAVID EDWARD ALLANSON,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On February 26, 2021, the Defendant David Edward Allanson

(“Allanson”),     appeared   before   United    States   Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Three of the Indictment, charging him with Possession

with Intent to Distribute Methamphetamine, in violation of Title

21, U.S.C., Sections 841(a)(1) and 841(b)(1)(c).                This Court

referred Defendant’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted. Allanson stated

that he understood that the magistrate judge is not a United States

District Judge, and Allanson consented to pleading before the

magistrate judge.
Case 2:20-cr-00043-TSK-MJA Document 24 Filed 04/06/21 Page 2 of 5 PageID #: 53



USA v. ALLANSON                                                      2:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Defendant Allanson’s statements during the plea

hearing     and   the   Government’s       proffer    establishing     that   an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Allanson was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 22] finding a

factual basis for the plea and recommending that this Court accept

Defendant    Allanson’s    plea   of   guilty    to    Count   Three    of    the

Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.              Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 22], provisionally ACCEPTS Defendant Allanson’s guilty




                                       2
Case 2:20-cr-00043-TSK-MJA Document 24 Filed 04/06/21 Page 3 of 5 PageID #: 54



USA v. ALLANSON                                                   2:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

plea, and ADJUDGES him GUILTY of the crime charged in Count Three

of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Allanson, and prepare a presentence investigation

report for the Court;

      2.    The Government and Defendant Allanson shall each provide

their narrative descriptions of the offense to the Probation

Officer by April 15, 2021;

      3.    The presentence investigation report shall be disclosed

to Defendant Allanson, counsel for Defendant, and the Government

on or before June 14, 2021; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before June 28, 2021;

                                      3
Case 2:20-cr-00043-TSK-MJA Document 24 Filed 04/06/21 Page 4 of 5 PageID #: 55



USA v. ALLANSON                                                   2:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before July

12, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and   motions    for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

July 19, 2021.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release [ECF No. 11].

      The Court will conduct the Sentencing Hearing for Defendant

on July 29, 2021, at 11:00 A.M., at the Elkins, West Virginia point

of holding court. If counsel anticipates having multiple witnesses

or an otherwise lengthy sentencing hearing, please notify the

Judge’s chamber staff so that an adequate amount of time can be

scheduled.

      It is so ORDERED.




                                      4
Case 2:20-cr-00043-TSK-MJA Document 24 Filed 04/06/21 Page 5 of 5 PageID #: 56



USA v. ALLANSON                                                   2:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: April 6, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
